Considering all the facts and circumstances in this case and assuming that the premises occupied by Sun Cosmetic Shop was the most nearly comparable space in the same building, we think that the tenant’s emergency rent should not have been fixed in excess of $10 per foot over all, or a rent of $6,670 per year, when due allowances are made for the basement space *1072occupied by Sun Cosmetic Shop and the nature of the layout of tenant’s store. Settle order on notice. Present — -Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ. [See 280 App. Div. 861.]